 

Exhibit 10.7

 

HongKong Takung Assets and Equity of Artworks Exchange Co., Limited

 

Provisional Rules Governing the Offering and Listing of Artwork Units

 

Contents

 



Chapter One General Provisions   2       Chapter Two  Market Participants   2
Section One  Artwork Holders   2 Section Two  Offering Agents   3       Chapter
Three  Appraisal, Evaluation, Custody and Insurance of Artworks   4      
Chapter Four  Offering of Artwork Units   4       Chapter Five  Information
Disclosure   7       Chapter Six  Market Regulation   8       Chapter
Seven  Supplementary Articles   9



 

1

 

 

Chapter One General Provisions

 

Article 1 To regulate the offering, listing and information disclosure of
artwork units and protect the legitimate rights and interests of each party
involved in artwork unit trading, HongKong Takung Assets and Equity of Artworks
Exchange Co., Limited (hereinafter referred to as the “the Exchange”) has
formulated these rules in accordance with the laws of the Hong Kong Special
Administrative Region.

 

Article 2 The offering, listing and information disclosure of artwork units on
the Exchange are subject to these rules.

 

Article 3 The parties who issue relevant documents for the offering of artwork
units shall strictly perform their statutory duties in accordance with the code
of conduct and business standard generally recognized by the industry and have
the legal responsibility for the truthfulness, accuracy and completeness of the
documents issued by them.

 

Article 4 Artworks offered for listing on the Exchange include the following
artworks permitted to be traded under the law:

(1) calligraphy;

(2) painting and sculpture;

(3) arts and crafts;

(4) jade and jewelry;

(5) metal wares;

(6) ceramics;

(7) antique furniture;

(8) other types of artworks.

 

Chapter Two Market Participants

 

Section One Artwork Holders

 

Article 5 Artwork holders refer to persons who apply for listing and trading on
the Exchange of artworks of which they own the title or of which they can
dispose of in accordance with the law.

 

Article 6 Artwork holders shall comply with the various management methods and
rules of the Exchange and ensure that the artworks for which they have applied
for listing are obtained from legitimate sources, have clear and good title and
ownership and are not prohibited from being traded under the law. Artwork
holders shall be legally liable for any offering and listing of artworks which
are prohibited to be sold under the law.

 

2

 

 

Article 7 Artwork holders shall disclose complete information of, amongst
others, the source and defects of the subject artworks during the offering and
listing process and ensure the documents and information submitted are true,
complete and valid. Artwork holders shall be held legally liable for any losses
suffered by the traders due to any undisclosed defects of artworks.

 

Article 8 The Exchange will keep the identity information of artwork holders as
confidential upon request except where such information is required to be
disclosed under the law.

 

Article 9 Upon successful offering of the artwork units on the Exchange, the
corresponding titles of the artworks held by the artwork holders shall be
transferred to the traders of such artwork units and the proceeds from the
offering shall belong to the artwork holders.

 

Article 10 Artwork holders shall bear the relevant listing fees prescribed by
the relevant rules and agreements. Artwork holders who transfer their artworks
on the Exchange shall pay relevant taxes in accordance with law.

 

Section Two Offering Agents

 

Article 11 Offering agents refer to persons who meet the criteria as specified
in the management methods for offering agents of the Exchange. They are
responsible for the offering and listing of artwork units on behalf of artwork
holders. They shall assume corresponding joint and several guarantee liabilities
and acquire the unsold artwork units to the extent required by the Exchange.

 

Article 12 Offering agents shall be responsible for compiling documents and
information relating to the offering and listing of artwork units, filing the
application of the offering of artwork units with the Exchange, handling and
coordinating issues that may arise during course of the offering of artwork
units offering, arranging artwork display, and performing their duties as
offering agents in strict compliance with the relevant management methods for
offering and listing of artwork units on the Exchange.

 

Article 13 Offering agents are entitled to request the artwork holders to
provide all information and documents relating to the offering of artwork units.
Offering agents shall assume corresponding joint and several liabilities for the
truthfulness, accuracy and completeness of the information provided by artwork
holders. Offering agents have the right to request artwork holders to provide
counter-guarantee.

3

 

 

Article 14 During the course of offering artwork units on behalf of the others,
offering agents have the obligation to keep information relating to artwork
holders and artwork units to be offered on the Exchange as confidential.

 

Article 15 Offering agents are entitled to request artwork holders to pay them
reasonable offering agent fees in accordance with the agreement. Offering agents
have to pay tax for the offering agent incomes they receive in accordance with
the law.

 

Chapter Three Appraisal, Evaluation, Custody and Insurance of Artworks

 

Article 16 Artwork holders shall keep the artworks that have been applied for
offering and listing on the Exchange in premises approved by the Exchange after
such artworks are appraised and evaluated by a professional appraisal and
evaluation institution. The total expenses incurred from the aforesaid
procedures shall be borne by artwork holders or offering agents.

 

Article 17 After obtaining artwork units, traders are deemed to agree and
undertake to comply with the Convention of Joint Owners of Artworks and
unanimously authorize the Exchange to act as the agent, choose custody premises
and insurance organizations for artworks and handle custody and insurance
matters on their behalf, and allow the Exchange to decide, amongst others, the
schedule and venue of the display of artworks. The Exchange will issue notice in
respect of the aforesaid matters to traders.

 

Chapter Four Offering of Artwork Units

 

Article 18 Artwork holders can appoint offering agents to offer their artwork
units on the Exchange.

 

Article 19 Artwork holders and/or their offering agents so appointed shall
submit to the Exchange the “HongKong Takung Assets and Equity of Artworks
Exchange Co., Limited Application for Offering and Listing of Artwork Units”
(《香港大公文化艺术品产权交易所艺术品单位发售上市申请书》) and relevant materials as required by the
Exchange when they apply for artwork unit offering.

 

4

 

 

Artwork holders and/or their offering agents shall ensure the truthfulness,
completeness and validity of the above information.

 

Article 20 Artwork holders shall submit to the Exchange the “HongKong Takung
Assets and Equity of Artworks Exchange Co., Limited Application for Offering and
Listing of Artwork Units” (《香港大公文化艺术品产权交易所艺术品单位发售上市申请书》) and relevant documents
and materials.

 

Article 21 Artwork holders and/or their offering agents are required to prepare
an Investment Value Study Report, in which they shall give a comprehensive
analysis on factors affecting the investment value of the artworks and forecast
the reasonable investment value of such artworks using a scientific valuation
method.

 

The Investment Value Study Report shall be prepared in an independent, prudent
and objective manner by making reference to truthful, accurate, complete and
authoritative information with specified sources of such information. There
shall be no false records, misrepresentations or material omissions.

 

Article 22 Artwork holders and/or their offering agents shall commission
qualified appraisal and evaluation institutions or experts to make appraisal and
evaluation on the artworks.

 

Article 23 Artwork units shall be offered at the price determined by the artwork
holders.

 

Article 24 When offering artwork units in public, the artwork holder can reserve
a certain percentage of the artwork units and the offering agent has the right
to subscribe for a certain percentage of the artwork units in advance.

 

Article 25 Before handling artwork unit offering on behalf of the artwork holder
, the offering agent shall enter into an offering agent agreement with the
artwork holder.

 

Article 26 Artwork holders shall deposit the artworks that have been applied for
listing on the Exchange at premises approved by the Exchange and none of such
artworks shall be examined or withdrawn without the Exchange’s consent.

 

Article 27 Artwork holders and/or their offering agents shall submit an artwork
listing review application to the Exchange.

 

5

 

 

Article 28 The Exchange processes the pre-listing review in accordance with the
application submitted by the offering agent. After the completion of the
pre-listing review, the Exchange enters into the “HongKong Takung Assets and
Equity of Artworks Exchange Co., Limited Offering and Listing Agreement of
Artwork Units” (《香港大公文化艺术品产权交易所艺术品单位发售上市协议》) with the artwork holder and/or the
offering agent.

 

Article 29 Artwork holders and/or their offering agents shall pay an offering
deposit and listing fees to the Exchange in accordance with the offering and
listing agreement.

 

Article 30 Offering of artwork units may take the forms of online fixed offer
price subscription, subscription through ballot and online bidding subscription.

 

Article 31 For online bidding subscription, the Exchange will put all orders of
traders in sequential order based on the principle of price priority. If the
total number of artwork units validly subscribed for is smaller than or equal to
the number of artwork units offered to the traders, the lowest subscription
price will be taken as the final offer price; and all orders exceeding or equal
to the final offer price will be accepted. If the total number of artwork units
validly subscribed for is larger than the number of artwork units offered to the
traders, the lowest subscription price at which the corresponding number of
artwork units subscribed for is identical to the number of artwork units offered
to the traders will be taken as the final offer price, and all orders exceeding
the final offer price will be accepted, and orders corresponding to the final
offer price shall be accepted through a ballot. All successful subscribers will
execute at the final offer price.

 

Article 32 Where artwork holders appoint offering agents, if the number of
artwork units validly subscribed for and those retained by the artwork holders
add up to less than the prescribed percentage of the total offering, the
offering shall be deemed to be a failure. Where artwork holders do not appoint
offering agents, if the number of artwork units validly subscribed for accounts
for less than the prescribed percentage of the total offering, the offering
shall be deemed to be a failure. No subscription will be accepted where the
offering of artwork units fails.

 

Article 33 Where artwork holders appoint offering agents, if the number of
artwork units validly subscribed for and the number of artwork units retained by
the artwork holders add up to equal to or more than the prescribed percentage of
the total offering, but the sum of the number of artwork units validly
subscribed for, the number of artwork units retained by the artwork holders and
the number of artwork units subscribed for in advanced by the offering agents is
less than the total number of artwork units being offered, the difference shall
be taken up by the offering agents.

 

6

 

 

Article 34 Where artwork holders do not appoint offering agents, if the number
of artwork units validly subscribed for accounts for more than or equal to the
prescribed percentage of the total offering, the balance shall be retained by
artwork holders.

 

Article 35 Among the artwork units retained by artwork holders and subscribed
for and acquired in advance by offering agents, the respective artwork units
accounting for the prescribed percentage of the total offering shall not be
traded on the Exchange except for those that can be borrowed, while the
remainder can only be traded on the Exchange no sooner than 180 natural days
after the listing of such artwork units.

 

Chapter Five Information Disclosure

 

Article 36 Information disclosure obligors refer to artwork holders, offering
agents and other related parties who bear the obligation of information
disclosure during the course of artwork unit offering and listing.

 

Article 37 Information disclosure obligors shall perform the obligation of
information disclosure in accordance with the requirements of the Exchange.

 

Article 38 Information disclosure obligors shall ensure the timeliness of
information disclosure and the truthfulness, accuracy and completeness of the
content where no false records, misrepresentations or material omissions are
allowed.

 

Article 39 Information disclosure obligors shall disclose all major events that
may have material impact on the prices of the relevant listed artwork units
within the time period required by the Exchange.

 

Article 40 Relevant information disclosure obligors shall disclose material
information to all traders at the same time and ensure that all traders have
equal access to the same information. Information disclosure obligors shall not
disclose or reveal information to only a single trader or some traders.

 

Article 41 For events occurring to or relating to the artworks not required to
be disclosed under these rules, or where these rules has no specific requirement
as such, but this Exchange or relevant information disclosure obligors are of
the view that such events may have a material impact on the trading price of
artwork units, information disclosure obligors shall forthwith make the
disclosure pursuant to these rules.

 

Article 42 Key documents required to be disclosed under these rules include
offering prospectuses, offering announcements, listing announcements and interim
reports.

 

7

 

 

Article 43 Information disclosure shall use factual and descriptive language to
give a true picture of the event in a concise and readable way. Information
disclosure documents shall not contain words or expressions that are considered
promotional, marketing, compliment or defamatory.

 

Article 44 Information to be disclosed in the media shall be filed with the
Exchange in advance, and the relevant information disclosure obligors shall
ensure that the information to be disclosed is consistent with the one filed
with the Exchange in advance.

 

The Exchange’s website can publish information filed with Exchange.

 

Article 45 Information disclosure obligors shall be equipped with the
communication devices necessary for information disclosure.

 

Article 46 Information disclosure obligors shall fulfill the obligation of
information disclosure as required, and notify the Exchange all major events
that have occurred, are occurring or will occur in a timely manner, and be
refrained from revealing relevant information to anyone before such disclosure
is made.

 

Article 47 During the process of artwork unit offering, information disclosure
obligors shall prepare documents for disclosure in the procedures, content and
format as specified by the Exchange and fulfill their obligation of information
disclosure.

 

Article 48 If the rumors circulating in the public media (hereinafter referred
to as the “rumors”) may have or have had a material impact on the offer price of
artwork units, the relevant information disclosure obligor shall clarify the
rumors or engage the Exchange to issue a clarification announcement.

 

Article 49 The clarification announcement in relation to rumors made by the
relevant information disclosure obligor shall include:

 

(1) the content and source of the rumor;

(2) the truth about the matters as referred to in the rumor;

(3) other information as required by the Exchange.

 

Chapter Six Market Regulation

 

Article 50 Artwork holders and offering agents assume full legal responsibility
for the implementation of artwork unit offering and the consequences arising
therefrom. The Exchange manages and supervises the offering and listing process
of artwork units, but does not bear any legal liability.

 

8

 

 

Article 51 The Exchange may demand rectification if artwork holders, offering
agents or related parties breach relevant provisions under these rules. The
Exchange may consider the responsible officers and the management to be
unqualified and enter such records into the credit file established by the
Exchange.

 

Article 52 Offering agents committing any of the following are prohibited from
participating in artwork unit offerings for two years commencing from the date
of confirmation by the Exchange, in addition to the relevant legal
responsibilities they have to bear:

(1) during the course of offering, release false or misleading advertisements to
traders or carry on other marketing or promotional activities, or induce the
others to subscribe for artwork units by improper means; ;

(2) information disclosed during the course of offering contains false records,
misrepresentations or material omissions.

 

Article 53 Offering agents committing any of the following are prohibited from
participating in artwork unit offerings for one year commencing from the date of
confirmation by the Exchange, in addition to the relevant legal responsibilities
they have to bear:

 

(1) leak information about artwork unit offering ahead of schedule;

(2) solicit artwork unit offering agent service through unfair competition;

(3) fail to disclose information as required during the course of;

(4) the actual operation during the course of offering is inconsistent with the
offering proposal submitted to the Exchange;

(5) the Investment Value Study Report prepared or issued breaches the relevant
requirements of the Exchange.

 

Article 54 If any information disclosure obligors violate these rules, the
Exchange may circulate a notice of criticism or a public censure to them
depending how serious the breach is.

 

Chapter Seven Supplementary Articles

 

Article 55 The Exchange reserves the right of final interpretation of these
rules.

 

Article 56 These rules shall take effect from the date of publication.

 

9

 

 

